Citation Nr: 0501855	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-30 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for trigeminal neuralgia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Y.H.W.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  Appeal to the Board was perfected.  

In July 2004, the veteran personally testified before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
The hearing transcript is of record.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

On another matter, at the July 2004 Board hearing, the 
veteran and his representative indicated that the veteran 
wishes to withdraw from appellate consideration at this time 
the issue of whether there was clear and unmistakable error 
in VA's prior denial of 38 U.S.C.A. § 1151 compensation for 
trigeminal neuralgia, with an earlier effective date (to 
1978).  See hearing transcript, p. 4.  
  

REMAND

The record indicates that the veteran was not provided 
adequate notification consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), and controlling law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board recognizes that 38 C.F.R. § 3.159 concerning VA 
duties to notify and assist is set forth in the August 2003 
Statement of the Case (SOC).  However, it is of the opinion 
that, in this case, the SOC alone does not constitute 
adequate notice as contemplated by controlling law.     

At minimum, a valid VCAA notice: 

(a)	explains VA's duties and veteran's rights under 
VCAA; and
 
(b)	specifically informs the veteran about information 
and evidence (i) required to substantiate the claim (to 
include a discussion of relevant regulations, including 
the "new and material evidence" standard applicable to 
this claim - see 38 C.F.R. § 3.156(a)(2001)); (ii) not 
of record necessary to substantiate the claim; (iii) 
that VA will seek to provide; and (iv) that the veteran 
is expected to provide; and 

(c)	asks the veteran whether he has any evidence in his 
possession that pertains to the claim.  

Such notice is to be provided on remand, and further claim 
development should be undertaken as appropriate after such 
notice is given.  

The claim is remanded, via the AMC in Washington, D.C., for 
the following actions, after which a de novo review should be 
undertaken by the RO:

1.  Review the claims folder and ensure 
that all notice and assistance 
requirements of the VCAA, VA regulations 
implementing VCAA, and all controlling 
precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
met before further readjudication of the 
claim.  Compliance with this directive 
includes sending the veteran a VCAA 
notice, which should, at minimum, include 
the elements described above.  Further 
evidentiary development should be 
undertaken as appropriate following such 
notification.    

2.  Then review the record and 
readjudicate the matter to determine 
whether new and material evidence has 
been received to reopen the claim.  If 
the decision is adverse to the veteran, 
issue a Supplemental Statement of the 
Case and give the veteran and his 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The purpose of this remand order is to comply with due 
process requirements.  At this juncture, the Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this case.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




